Citation Nr: 1521299	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart condition, to include soft ejection cardiac murmur with postural changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to May 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied service connection for a heart condition, claimed as soft ejection cardiac murmur with postural changes.  In October 2011, the Veteran filed an NOD.  An SOC was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.  A Supplemental SOC was issued in September 2014.  

In April 2015, the Veteran testified during a travel Board hearing held before the undersigned Veterans Law Judge at the RO, a transcript of that hearing is of record.  

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran.  The Virtual VA file shows that an attempt to obtain VA/CAPRI records was made in September 2014, which yielded no records.  The VBMS file contains additional evidence submitted in July 2014; a September 2014 SSOC reflecting consideration of evidence submitted in July 2014; and the April 2015 Board hearing transcript.  

In November 2014, a November 2014 medical record was added to the file.  Here, the receipt of such evidence does not preclude Board consideration of the matter on appeal.  The November 2014 medical record merely restates findings shown by evidence of February 2012 and April 2014 (evidence already considered in the September 2014 SSOC), with no additional pertinent commentary.  Accordingly, this matter need not be returned to the AOJ for consideration of that evidence, or for issuance of a supplemental SOC (SSOC) reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2014); see also 38 C.F.R. § 20.1304.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  At no point proximate to the October 2010 service connection claim has there been any indication of current heart disability or clinical diagnosis of a current heart disorder or  disease, to include soft ejection cardiac murmur with postural changes, for which service connected may be granted.  


CONCLUSION OF LAW

The criteria for service connection for a heart condition,  to include soft ejection cardiac murmur with postural changes, are not met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his service connection claim.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO adjudicated the claim in a February 2011 rating decision, and re-adjudicated the claim in a Statement of the Case issued in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  On file are the Veteran's service treatment records (STRs), pertinent post-service private medical records, various written statements by the Veteran and his representative on his behalf, and the transcript of an April 2015 Board hearing.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required. 

With respect to the April 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the 2015 hearing, the undersigned identified the issue on appeal.  In addition, information was solicited regarding the Veteran's claimed condition and why he believed it to be service-related.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Additional evidence had been previously added to the file prior to the hearing in July 2014.  Moreover, during the hearing, nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked with regard to the service connection claim herein decided.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board acknowledges that the Veteran did not undergo an examination in conjunction with his claimed heart condition, nor has the RO otherwise obtained a medical opinion in connection with the claim.  However, as discussed in more detail below, pertinent facts reveal that, fundamentally, there is no competent indication of the currently claimed disability upon which to predicate an award of service connection.  As such, no examination or opinion is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

In October 2010, the Veteran filed a service connection claim for a heart condition, claimed as soft ejection cardiac murmur with postural changes. 

STRs include an April 1986 separation examination report reflecting that clinical evaluation of the heart was designated as abnormal, due to findings of soft ejection cardiac murmur with postural changes.  April 1986 X-ray films of the chest were negative.  

In July 2014, the Veteran submitted 65 pages of private medical records.  These records reflect that the Veteran's was treated for conditions including sleep apnea (May 2010), low back disc bulge and arthrosis (March 2011), and sinusitis (April 2013).  The records also included a February 2012 cardiology ultrasound report which revealed normal atrial ventricular internal dimension with preserved left ventricular systolic function above 55% and mentioned that Spectral Doppler and color flow showed: mild pulmonic valve insufficiency, mild tricuspid valve insufficiency and mild mitral valve insufficiency.  Also therein was an April 2014 report of a borderline Electrocardiogram (ECG) which showed possible left atrial abnormality.  

The file contains a November 2014 medical statement of Dr. A.P.C., a cardiologist, indicating that the Veteran had been evaluated for chest pain and headaches and reiterating that a February 2012 Echo showed good left ventricular function with mild pulmonic, tricuspid-mitral valve insufficiency.  It was noted that an April 2014 ECG showed normal sinus rhythm with left atrial enlargement by voltages.  (Essentially, this evidence amounts to a restatement of evidence previously summarized herein and already considered in the September 2014 SSOC).   

The Veteran provided testimony at a travel Board hearing held in April 2015.  He indicated that a heart condition was diagnosed upon his separation from service and that a doctor had provided a letter for the file indicating that he had a current heart condition which might be related to service.  

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as cardiovascular disease) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Heart disease, if shown, would be considered an enumerated chronic disease.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court (then, the U.S. Court of Veterans Appeals)  held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain evidence of a currently heart disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed, or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The STRs indicate that in 1986, clinical evaluation of the heart was designated as abnormal, due to findings of soft ejection cardiac murmur with postural changes.  A clinical diagnosis of a heart condition or heart disease was not diagnosed at that time or at any time during active service.  

Post-service evidence contains a February 2012 cardiology ultrasound report which revealed normal atrial ventricular internal dimension with preserved left ventricular systolic function above 55% and mentioned that Spectral Doppler and color flow showed: mild pulmonic valve insufficiency, mild tricuspid valve insufficiency and mild mitral valve insufficiency.  Evidence also includes an April 2014 report of a borderline Electrocardiogram (ECG) which showed possible left atrial abnormality.  However, even with such findings no cardiovascular condition or disease was diagnosed at those times or at any time post-service.  Mere test findings are not disabilities in and of themselves, and in this case, the aforementioned 2012 and 2014 test findings did not warrant or support corresponding findings of current heart disability or clinically diagnosed heart/cardiovascular disease, as shown by the fact that no such findings or diagnoses were made by private medical providers on either occasion.  

Simply stated, at no point proximate to the October 2010 claim for service connection has there been a showing of actual physical heart disease or disability.  As for the Veteran's own assertions, the Board notes that he, like other claimants, is competent to report symptoms of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, although the Veteran is seeking service connection, and a service history of heart murmur is documented, there is no current evidence of cardiovascular disability or disease.  Notably, as such problems involve internal processes which require evaluation and testing to identify, he is not competent medically to diagnose any such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (providing opinion as to the diagnosis and etiology of the claimed heart condition falls outside the realm of common knowledge of a lay person); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.  

In this case, however, simply is no competent evidence of currently manifested heart disease or disability for which service connection may be granted.  Moreover, on these facts, VA is not required to obtain further develop the claim in this regard.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the fundamental requirements to obtain a VA examination or medical opinion.  As indicated above, a remote history of heart murmur was noted in 1986 upon discharge from service.  Cardiovascular testing conducted decades later revealed minimal findings, unsupportive of indications of current heart disability or clinically diagnosed heart/cardiovascular disease.  In essence, then, there is no competent evidence indicating the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas, supra.

For all the foregoing reasons, the claim for service connection for a heart condition, to include soft ejection cardiac murmur with postural changes, must be denied.  As no competent, credible and probative evidence to support the required elements of the claim for service connection has been presented, the benefit-of-the-doubt doctrine is not for application   See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a heart condition, to include soft ejection cardiac murmur with postural changes, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


